Cook, J.,
dissenting.
I can not concur with my associates in the eonchision to which they have arrived.
There is no question but that the • defendant is not entitled to the money except the statute provides that he shall be paid for his services; otherwise the presumption is that he performed the services gratuitiously, or that he is compensated by his general salary. Such is the uniform holding of our Supreme Court. The question then is: Does Section 1029 provide for such payment? My associates think not, Avhile to me it seems that it does.
The learned judge who writes the opinion, says that the words “All reasonable charges therefor” refer to the blanks. We do not so construe the words.
The subject of the section is the duty of the auditor and not payment for the blanks.. If it meant the charges or compensation for the blanks why say ‘ ‘ reasonable charges ’ ’; certainly the auditor would be entitled to the cost of the blanks if he paid for them in good faith, whether reasonable or unreasonable. Furthermore why should the auditor be allowed for the charges of the blanks ? The blanks are procured by the county and not the auditor. ’He is under no obligation to pay for them and the county under no obligation to pay him for them. No, the words “All reasfmable charges therefor ’ ’ refer to the services of the auditor.
It seems to me .that Section 1528 has an important bearing upon the question and materially helps to sustain the contention of *322defendants. That section provides: “The county auditor shall furnish ,to all assessors all blanks needed by them for the Listing of property, gathering and returning statistics, and other official duties, which shall be paid for out of the county treasury. ”
Coneededly this refers to the .payment for the blanks. The county auditor must secure the blanks for the county and pay for them out of the county treasury.
My associate who writes the opinion in this case says this is but a duplication of Section 1029. True, if his contention is correct that the blanks are referred to in both sections, but in 1029
“All reasonable charges' therefor” are to be paid (Sec. 1528 was passed many years prior to See. 1029) .and why duplicate the sections. It would certainly be very absurd for' the Legislature to do so,< and therefore both sections should stand .and be held as applying to different subjects if such construction can be fairly placed-upon the sections. .
But it is said by my associate that conceding Section 1029 applies to the payment of the services of the auditor, yet the auditor is not entitled to any .pay for the reason that Sections 1077 and 1078 provide that the auditor shall only receive compensation in special cases, when the rate is fixed by the statute and that the claim must be made out in detail according to the rates specified. I do not think that Sections 1077 and 1078 apply to the case under consideration. These sections only apply to cases specified in Sections 1069 to 1076 inclusive. .Section 1077 says distinctly “shall be made out in detail according to /the rate named in the foregoing sections, ’ ’ which are .the sections I have named. They could not apply to all services performed by the auditor, as there are services performed by him that the compensation is not fixed at a specified sum or rate, but is left to the discretion of the commissioners. Take for instance services performed under the .provisions relating to boards of education. Section 4064 provides:
“The commissioners of each county shall allow the county auditor, annually, a reasonable compensation for his services under this title, not to exceed five dollars for each city, village, special and township school district in his county, to be paid out of the county treasury. ’'
*323Again under Section 4898, relating to improved roads, the auditor is to serve as clerk of the board of directors, which is the commissioners, and in Section 4903 it is provided that the elerk shall receive such compensation as shall be agreed upon by the board, but not to exceed two dollars and fifty cents per day for time actually employed.
In neither of these cases is the amount or rate of compensation fixed. Yet shall it be said -the auditor is not entitled to compensation.
By taking time no doubt other sections might be referred to of like character .and they tend to show, as we have said, that Sections 1077 'and 1078 are intended only to apply to the services directly referred to in the preceding sections.
There is another fact worthy of consideration and that is that Section 1029 has remained on the statute books as it now is for at least forty years, and during all that time county auditors have received compensation for their services in preparing and furnishing blanks to assessors without any question being made; the state bureau of public inspection officially approving the payment. Furthermore the Attorney-General of the state in a written opinion to the prosecuting attorney of Pike county, June 9th, 1904 (see annual report of Attorney-General Ellis for year 1905, page 181) has said that they are entitled to be paid for their services under Section 1029.
In addition to this as stated by my associate in his opinion, the Circuit Court of Delaware County in the case of The State, for use, etc., v. Lewis, Auditor, et al, decided July 2d, 1903, unreported, a case precisely similar to the one we have, by a unanimous court held that under Section 1029 auditors were entitled to payment for their services for preparing and furnishing blanks to assessors. This being so, a co-ordinate court should hesitate to hold otherwise unless it was very clear that such other court was wrong in the prior holding.
The question involved in this case was not before the court in the ease of Jones, Auditor, v. Commissioners, 57 O. S., 189, and that case has no bearing upon it.
For these reasons I do not think an injunction should be allowed.